
	
		II
		112th CONGRESS
		1st Session
		S. 198
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the return and redistribution among State
		  transportation departments of certain unexpended highway
		  funding.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Redistribution of Unspent Earmarks
			 Act of 2011.
		2.Return and
			 redistribution of certain unobligated highway funding
			(a)Definition of
			 earmarkIn this section, the term earmark
			 means—
				(1)a congressionally
			 directed spending item, as defined in clause 5(a) of rule XLIV of the rules of
			 the Senate for the 112th Congress; or
				(2)a congressional
			 earmark, as defined in clause 9(d) of rule XXI of the rules of the House of
			 Representatives for the 112th Congress.
				(b)Return and
			 redistributionNotwithstanding any other provision of law, funds
			 made available from the Highway Trust Fund through an earmark for fiscal year
			 2008 or a preceding fiscal year that remain unobligated as of the date of
			 enactment of this Act shall be—
				(1)returned to the
			 State transportation department of the State in which the earmarked funds were
			 directed to be used; and
				(2)redistributed by
			 the State for expeditious use for other federally approved transportation
			 projects in the State.
				
